       2:18-cv-02101-CSB-EIL # 32        Page 1 of 2                                         E-FILED
                                                              Tuesday, 09 October, 2018 11:38:25 AM
                                                                        Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION


ANDREW MINIK et al.,                         )
                                             )
                               Plaintiffs,   )
                                             )
                   v.                        )         Case No. 18-cv-2101
                                             )
BOARD OF TRUSTEES OF THE                     )
UNIVERSITY OF ILLINOIS et al.,               )
                                             )
                            Defendants.      )
                                             )
and                                          )
                                             )
TARIQ KAHN,                                  )
                                             )
                        Counterclaimant,     )
                                             )
v.                                           )
                                             )
ANDREW MINIK et al.,                         )
                                             )
                   Counter-Defendants.       )


                                         ORDER

      On September 21, 2018, Magistrate Judge Eric I. Long filed a Report and

Recommendation (#25) in the above cause. Judge Long recommended denying

Plaintiffs’ Motion to Strike and Dismiss Counterclaim (#17). Plaintiffs have not filed an

objection, and the time for doing so has passed. This court has carefully reviewed

Judge Long’s thorough and well-reasoned recommendation. Following this court’s

careful de novo review, this court agrees with Judge Long’s recommendation.

      IT IS THEREFORE ORDERED THAT:

      (1) The Report and Recommendation (#25) is accepted by this court.
2:18-cv-02101-CSB-EIL # 32        Page 2 of 2



(2) Plaintiffs’ Motion to Strike and Dismiss Counterclaim (#17) is DENIED.

(3) This case is referred to Judge Long for further proceedings.

                 ENTERED this 9th day of October, 2018.

                           s/COLIN S. BRUCE
                          U.S. DISTRICT JUDGE




                                     2
